Roan, J.
On the trial of one charged with having, without provocation, used to and of a female, and in her presence, “opprobrious words, abusive language, obscene, vulgar and profane language, . . tending to cause a breach of the peace” (Penal Code, § 396), it is peculiarly a question for the jury to determine, from all the facts and circumstances detailed in the testimony and in the defendant’s statement, whether the words set out in the indictment were used, and were of the character alleged, and whether there was provocation sufficient to excuse their use. There was sufficient evidence to authorize the jury to find that the defendant used to and of the female named in the indictment, and in her presence, language of the character alleged, and the words set out in the indictment, to wit, “You are no more respected than a damn bitch,” and that this language was used without sufficient provocation. The question at issue being one of fact, to be settled by the jury, and they having sfettled it by their verdict finding the defendant guilty, and no error of law having been committed by the court in the trial of the case, this court is without, power to disturb their finding. See Dowling v. State, 7 Ga. App. 613 (67 S. E. 697) ; Echols v. State, 110 Ga. 257 (34 S. E. 289); Collins v. State, 78 Ga. 88; Williams v. State, 105 Ga. 608 (31 S. E. 738), and citations.

Judgment affirmed..

The only question raised by the bill of exceptions was whether the verdict was authorized by the evidence.
J. P. Brooke, for plaintiff in error.
Herbert Clay, solicitor-general, contra.